Citation Nr: 18100293
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 10-45 561
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to an increased initial rating for bipolar disorder, currently rated as 30 percent disabling prior to March 26, 2014 and 70 percent disabling thereafter, is remanded for additional development.
The Veteran served on active duty from February 1985 to March 1986. This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  
This case was previously before the Board in February 2014 and August 2016. In August 2016, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  That claim was granted in a December 2017 rating decision.  Accordingly, that issue has been resolved and is not presently on appeal before the Board.
The evidence indicates there may be outstanding relevant VA treatment records.  An April 18, 2017 VA psychiatry record indicates that the Veteran had a follow   up appointment scheduled in four weeks.  VA treatment records dated through May 11, 2017 do not document the scheduled appointment. As any VA treatment records are within VAs constructive possession and are considered potentially relevant to the issue on appeal, a remand is required to allow VA to obtain the outstanding records.  Additionally, the Board notes that the December 2017 supplemental statement of the case (SSOC) did not list the VA treatment records received in May 2017 as pertinent evidence, nor otherwise specifically discuss the records.  As this evidence is pertinent to the pending claim, it must be considered by the AOJ in the first instance.  See 38 C. F. R. §§ 19.31, 19.37 (2017).

 
The matter is REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses      of all medical care providers who have provided mental health treatment.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records dated since May 11, 2017.  If any requested records are unavailable, the Veteran should be notified of such.
2. After completing any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should    be provided with a supplemental statement of the case. An appropriate period should be allowed for response.
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. Anderson, Counsel

